DETAILED ACTION

Status of Claims
Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 is/are pending.
Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 is/are rejected.
Claims 2, 6, 11, 14, 17, 24, 26-28, 38 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The objections to the amendment filed 12/04/2020 and entered on 01/22/2021 under 35 U.S.C. 132(a) in the previous Office Action mailed 04/01/2021 have been withdrawn in view of the Claim Amendments filed 06/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in the previous Office Action mailed 04/01/2021 have been withdrawn in view of the Claim Amendments filed 06/29/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the previous Office Action mailed 01/21/2021 have been withdrawn in view of the Claim Amendments filed 12/04/2020 and entered on 01/22/2021 (i.e., cancelling claim 28).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-10, 12-13, 15-16, 18-23, 25, 29-37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KLAUBER ET AL (US 2012/0108120),
	in view of CHEN ET AL (US 2012/0168054),	
 	and in view of SANDOE ET AL (US 2014/0193620) or ZUPON ET AL (US 2007/0259155),
	and in view of BURTON ET AL (US 2003/0114055),
	and in view of LAMTEC 3035 or LAMTEC R-3035 or LAMTEC 3035 HD or LAMTEC R-3050 or LAMTEC WMP-VR or LAMTEC WMP-10 or LAMTEC WMP-30,

 	and in view of MOORE ET AL (US 2008/0081138).
 	KLAUBER ET AL discloses non-paper-containing facer materials for insulation materials which are intended to replace conventional FSK (foil-scrim-kraft) facing materials, wherein the facer materials comprise: 
• a first polymeric film layer (corresponding to the recited “first film layer”), wherein the first polymeric film layer is a coextruded polyethylene-based film, or alternatively a biaxially oriented polypropylene (BOPP) film or biaxially oriented polyester (BOPET) film, with a typical thickness of 0.5-4 mils, wherein the first polymeric film layer further contains pigment to mimic the appearance of paper (e.g., white pigment to mimic white paper, brown pigment to mimic kraft paper, etc.); 

• a scrim layer (corresponding to the recited “reinforcing layer”), wherein the scrim is adhesively bonded between the first polymeric film layer and the metal foil layer using an adhesive applied at a typical, but non-limiting thickness of 0.8-1.6 mils.; and 

• a metal foil layer (corresponding to the recited “second film layer”), wherein the metal foil layer is an aluminum foil, or alternatively a metallized BOPP film or metallized BOPET film, with a typical thickness of 0.29-2 mils.

(entire document, e.g., Figure 1; paragraph 0003-0005, 0010, 0012, 0016, 0018, 0020, 0024-0025, 0027-0029, etc.)
 	CHEN ET AL ‘054 disclose that it is well known in the art to apply pre-formed facing materials (e.g., but not limited to, foil-scrim-kraft, etc.) via adhesive to one or both major surfaces of fiberglass insulation materials (e.g., rigid insulation materials such as construction boards or panels, ceiling tiles, etc.; flexible insulation materials such as wrappings for ducts or pipes, etc.) in order to form decorative and/or protective surface(s) on the insulation materials.  The reference further discloses that when the fiberglass insulation material is a rigid board, panel, or ceiling tile, the facing is optionally provided with a decorative finish or surface (e.g., 
	SANDOE ET AL ‘620 discloses that it is well known in the art to utilize a tri-directional fiberglass layer as the reinforcing scrim layer in a foil-scrim-kraft (FSK) facing material for insulation materials. (paragraph 0020, 0025, etc.)
	ZUPON ET AL ‘155 discloses that it is well known in the art to utilize a tri-directional fiberglass layer as the reinforcing scrim layer in a foil-scrim-kraft (FSK) facing material for insulation materials. (paragraph 0033-0034, etc.)
 	BURTON ET AL discloses that it is well known in the art to utilize triaxial fiberglass scrim with typical thicknesses of 2.5 mils or less as reinforcing materials in vapor barrier materials, wherein the fiberglass scrim is sandwiched between and bonded to polymeric film layers (e.g., metallized films, polypropylene, etc.), in order to produce reinforced vapor barrier materials with excellent strength and puncture resistance for use in building and construction applications. (Figure 1-2, 0005, 0016-0017, 0020-0022, etc.)
 	LAMTEC 3035 discloses a commercially available FSK insulation facer material having a weight of 19 lbs/1000 ft2 and a tensile strength of 40 lbs/in (MD) and 25 lbs/in (XD). 
 	LAMTEC R-3035 discloses a commercially available FSK insulation facer material having a weight of 21 lbs/1000 ft2 and a tensile strength of 40 lbs/in (MD) and 25 lbs/in (XD). 
 	LAMTEC 3035 HD discloses a commercially available FSK insulation facer material having a weight of 24 lbs/1000 ft2 and a tensile strength of 55 lbs/in (MD) and 35 lbs/in (XD). 
 	LAMTEC R-3050 discloses a commercially available FSK insulation facer material having a weight of 25 lbs/1000 ft2 and a tensile strength of 55 lbs/in (MD) and 35 lbs/in (XD). 
2 and a tensile strength of 40 lbs/in (MD) and 30 lbs/in (XD). 
 	LAMTEC WMP-10 discloses a commercially available PSK insulation facer material having a weight of 19 lbs/1000 ft2 and a tensile strength of 40 lbs/in (MD) and 35 lbs/in (XD). 
 	LAMTEC WMP-30 discloses a commercially available PSK insulation facer material having a weight of 26 lbs/1000 ft2 and a tensile strength of 55 lbs/in (MD) and 40 lbs/in (XD). 
	WEIR ET AL discloses that it is well known in the art to utilize adhesives in typical coating weights of 2-8 g/ft2 to bond facer layers (e.g., but not limited to fabric, including standard insulating facings such as foil-scrim-kraft, etc.) to insulation materials (e.g., panels, boards) to provide a decorative surface.  (paragraph 0029-0030, 0037-0038, 0040, 0043, etc.)
 	MOORE ET AL ‘138 discloses that that it is well known in the art to apply known insulation facing sheets (e.g., foil-scrim-kraft, etc.) to an insulation product by adhesively bonding the foil (or metallized polymer) layer side of the facing sheet to the insulation product, wherein the adhesives further contain flame retardants. (Figure 1; paragraph 0003-0004, 0006, 0011, 0024-0025, etc.)
 	Regarding claims 1, 3-5, 7-10, 13, 15-16, 22-23, 25, 31-32, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize tri-directional fiberglass scrim materials conventionally used in FSK facing materials for insulation as suggested by SANDOE ET AL ‘620 (or ZUPON ET AL ‘155) as a reinforcing scrim layer in the non-paper-containing facer materials of KLAUBER ET AL in order to provide insulation materials with durable, tear resistant and puncture resistant facings which have the attractive visual appearance of conventional paper-based facing materials.

	Regarding claim 1, 12, 16, 18-19, 21-22, 29, 31, 33-37, one of ordinary skill in the art would have applied the non-paper-containing facer materials of KLAUBER ET AL directly to known types of flexible or rigid fiberglass-based insulation materials (e.g., insulating construction boards, etc.) as suggested by CHEN ET AL ‘054 as a substitute for conventional paper-containing FSK facing materials in order to provide the insulation materials which can provide an attractive surface finish (e.g., when utilized as construction panels, etc.) in addition to not suffering issues commonly associated with paper-based facing materials (e.g., warping due to moisture, staining, etc., when utilized as insulative wrappings for moist circular pipes or ducts, etc.).
 	Further regarding claim 1, 16, 22, 31, one of ordinary skill in the art would have adhesively bonded the metallized film or foil side of the non-paper-containing facer materials of KLAUBER ET AL directly to a fiberglass-based insulating construction board or other insulation material as suggested by MOORE ET AL ‘138 in order to protect the metallized layer or metal foil layer from wear, abrasion, and/or damage.
	Further regarding claims 1, 16, 22, 31, one of ordinary skill in the art would have selected the coating weight of adhesive (e.g., 2-8 g/ft2 as suggested by WEIR ET AL) used to bond the non-paper-containing facer materials of KLAUBER ET AL directly to a fiberglass-based 
	Further regarding claim 1, one of ordinary skill in the art would have incorporated effective amounts of known flame retardant agents into adhesives used to bond the non-paper-containing facer materials of KLAUBER ET AL to construction board or insulation material in order to improve the burn-resistance of the faced boards or insulation.
	Regarding claims 16, 18-21, 39, one of ordinary skill in the art would have selected the materials used to form the non-paper-containing facer materials of KLAUBER ET Al to produce facer materials with high burst strength (e.g., 80 psi or more) which can be readily handled and installed without tearing or damage of the metal foil layer.
	Regarding claim 20, 30, since: (i) KLAUBER ET AL discloses that the first polymeric film layer has a typical, non-limiting thickness of 0.5-4 mils, or less, the metal foil layer has a typical, non-limiting thickness of 0.29-2 mils, and the adhesive used to bond the scrim to the other layers has a typical, non-limiting thickness of 0.8-1.6 mils; and (ii) BURTON ET AL discloses triaxial fiberglass scrim with typical thicknesses of 2.5 mils or less; one of ordinary skill in the art would have selected the thicknesses of the individual layers in and the overall thickness of the non-paper-containing facer materials of KLAUBER ET AL in order to obtain a relatively thin (e.g., less than 10 mils) facer material having useful and desirable combinations of performance properties (e.g., strength, stiffness, puncture resistance, adhesion characteristics, barrier properties, visual appearance, etc.) required and/or deemed optimal for a given end-use insulation application.

Claims 16, 18-21, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	KLAUBER ET AL (US 2012/0108120), in view of CHEN ET AL (US 2012/0168054),	
 and in view of SANDOE ET AL (US 2014/0193620) or ZUPON ET AL (US 2007/0259155), and in view of BURTON ET AL (US 2003/0114055), and in view of LAMTEC 3035 (or LAMTEC R-3035 or LAMTEC 3035 HD or LAMTEC R-3050 or LAMTEC WMP-VR or LAMTEC WMP-10 or LAMTEC WMP-30), and in view of WEIR ET AL (US 2004/0219853), and in view of MOORE ET AL (US 2008/0081138),
	 	as applied to claims 1, 3-5, 7-10, 13,
	and further in view of QURESHI ET AL (US 2005/0164576),
 	and in view of MAYNARD (US 2004/0058602).
 	QURESHI ET AL ‘576 discloses that it is well known in the art that for some applications, it is desirable and advantageous to produce facing materials for insulation which have burst strength values which are greater than most commercially available foil-scrim-paper facing materials (e.g., greater than the 65 psi burst strength exhibited by the commercially facer product WMP-10 D, etc.) in order to reduce damage or tearing during handling and installation. (paragraph 0006-0009, etc.)
 	MAYNARD ‘602 discloses that it is well known in the art to produce facing materials for insulation materials with burst strength of 60 or more in order to provide improved strength and/or durability. (paragraph 0003-0004, 0015, 0023, etc.)
 	Regarding claims 16, 18-21, 39, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize select the materials used to form the non-paper-containing facer materials of KLAUBER ET Al to produce facer materials with high burst strength (e.g., 80 psi or more) which can be readily handled and installed without 
 	Further regarding claim 16, 39, although MAYNARD ‘602 does not explicitly state the units of burst strength, it is common that burst strength values for paper and film materials as measured by ASTM D774 (or alternatively the Mullen Test) to be expressed in terms of psi as evidenced by QURESHI ET AL ‘576.

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
 	(A) Applicant argues that WEIR ET AL fails to explicitly disclose using the disclosed adhesive weights to bond metallized films or metal foils to insulation materials because the reference only discloses adhesive weights for the bonding of fabric facers. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
 	Furthermore, WEIR ET AL discloses known ranges of adhesive coating weights of 2-8 g/ft2 useful for bonding a variety of facer layers, including standard insulating facings (e.g., foil-scrim-kraft, etc.) to insulation materials. Since: (i) KLAUBER ET AL discloses a known metal foil-containing facing material which are intended as a replacement for foil-scrim-kraft facer; and (ii) MOORE ET AL ‘138 discloses that it is conventional to adhesively bond foil-scrim-kraft facers to insulation materials via the foil layer; one of ordinary skill in the art would reasonably 2 of WEIR ET AL are not limited to bonding fabric to insulation materials, but are also suitable for foil layers (i.e., non-paper layers) such as the non-paper-containing facer materials of KLAUBER ET AL. Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims with respect to the recited adhesive weight for reasons discussed in detail below.
(B) Applicant argues that the claimed “between about 3 g/ft2 and 7 g/ft2 weight adhesive” as recited in claims 1, 16, 22, 31 provides unexpected results with respect to reduced wrinkling and/or welting.  However, the Examples in the specification fail to provide sufficient persuasive evidence of criticality and/or unexpected results clearly attributed solely to the adhesive coating weight used (compared to higher coating weights).
The Examples in the specification fail to provide a comparison to the closest prior art as represented by KLAUBER ET AL, which discloses non-paper-containing facer materials.  Applicant has not provided persuasive objective evidence that the relied upon unexpected results (i.e., reduced wrinkling and/or welting) attributed to the allegedly critical amount of adhesive coating applied between facer and insulation material would be present when using known non-paper-containing facer materials (e.g., as disclosed in KLAUBER ET AL).
 	Furthermore, Applicant has not provided any evidence that the relied upon reduction in wrinkling (or welting) and/or sufficient interlayer adhesion in the facer material would be present: 
• if a different type of adhesive is used (e.g., hot melt, solvent-free, powder, etc.); 

and/or 

• if the first and/or second film layers have compositions which differ substantially from those used in the Examples (since the type of polymers used 

 	While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	FAY ET AL (US 2005/0074575) disclose facing sheets adhesively bonded to insulation materials.
	BAHNMILLER (US 2011/0197530) disclose reinforced facing sheets for insulation materials.
	HICKIE ET AL (US 2017/0198470 disclose burst-resistant laminates used in construction.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 6, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787